Title: From Benjamin Franklin to Schweighauser, 15 May 1779
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir
Passy May 15 1779.
I have before me your favour of the 27th. past, & the 1st. & 6th. of May. In these Letters there are several Things upon which you ask my direction, such as the Demand of the Mate and Seamen of the Brigt. Morris, the Propriety of Sending away the Same Brig without Convoy or detaining her till the next, and the Affair of the Swedish Captain’s not having produced any Act of Property, which you think excludes his Pretention to Damages. In every thing that relates to Maritime Customs and Usages, and to Commerce, you can certainly, from the Knowledge you have obtained by experience, judge much better than me, who am totally unacquainted with such Matters; and as you act by Powers from the Committee of Congress convey’d to you thro’ their late Agents for Commercial Purposes, it Seems to me that you are fully impower’d to judge and determine in these Cases, without being at the Trouble, and Losing the time, consequent of consulting me at such a distance which must often be attended with great Inconveniencies. With regard to the Swedish Ship in particular, you have in your Possession all the Papers relating to the Transaction from wich any Knowledge of the facts can be obtained; and I must leave it to you to [learn ?] from them how far the Captain is entitled or not to Damages:
I shall pay the Bills you advise me of, amounting to 65100..10..0. Tho’ not as approving your Accounts, because I have not yet had time to consider them, I can only Say at present, that the charge of Commissions at 5 per Cent on the Delivery of the tobacco’s Seems to me very extraordinary, of which I Shall Say more in my next.
I have the honour to be Sir
Mr Schwieghauser
